UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS

June 8, 2020
Memorandum
TO:

Chief State School Officers

FROM:

Mark Schultz
Commissioner, Rehabilitation Services Administration
Delegated the authority to perform the functions and duties of the
Assistant Secretary for the Office of Special Education and Rehabilitative
Services

SUBJECT:

Waiver Authority for the Period of Availability for Individuals with Disabilities
Education Act (IDEA) Part B Funds for Federal fiscal year (FFY) 2018

Under section 3511(b)(1)(B) of the Coronavirus Aid, Relief, and Economic Security Act
(CARES Act), Pub. L. No. 116-136 (March 27, 2020), the Secretary of Education is authorized
to consider waivers to extend the period of availability for certain Federal funds. The CARES
Act provides substantial relief to children and educators who have been profoundly affected by
the Novel Coronavirus Disease (COVID-19).
You may request a waiver that will permit your State educational agency and subgrantees (e.g.
local educational agencies) to use Federal fiscal year (FFY) 2018 IDEA Part B grant award funds
for an additional year beyond what is known as the Tydings period. This action is taken as a
result of the on-going national emergency declared by the President under the Robert T. Stafford
Disaster Relief and Emergency Assistance Act, and to assist in your planning for how to resume
or continue the provision of special education and related services for children with disabilities
and their families.
You may now submit a streamlined waiver request for an extension of the period of availability
in Section 421(b) of the General Education Provisions Act (GEPA) for FFY 2018 IDEA Part B
grant award funds. Upon approval of a waiver, the FFY 2018 IDEA Part B grant award funds
will be available for obligation through September 30, 2021 and may be liquidated through
December 30, 2021. OSERS is committed to acting on and responding to complete waiver
requests as quickly as possible. To that end, a waiver template is available which, if completed
and submitted electronically to IDEAwaiver@ed.gov, will result in an expedited response from
the Department. The waiver template in fillable portable document format (PDF) is attached to
this memorandum and is also posted at www.ed.gov/coronavirus.
Thank you for your ongoing work in support of educators, families, and children and youth with
disabilities during these extraordinary circumstances. If you have questions or need additional
information regarding submission of your IDEA Part B waiver request, please contact us at

IDEAwaiver@ed.gov. If you have general questions regarding COVID-19 and how the U.S.
Department of Education can best support you, please contact COVID-19@ed.gov. I encourage
you to continue to monitor information regarding COVID-19 from the Centers for Disease
Control and Prevention and stay abreast of information and resources for schools and school
personnel at www.ed.gov/coronavirus.

Attachment
cc: State Directors of Special Education

2

